Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bars et al (US 2018/0159203) discloses Figures 1-3, an antenna device comprising: a substrate (110, Fig. 1);
a ground layer (142, Fig. 1) provided on a first surface of the substrate (110) or in an inner layer of the substrate; 
a plurality of antenna elements (antenna elements of subarray 310, 320, 330, 340, Fig. 3A or 310-1, 310-2, Fig. 3B) arranged on a second surface of the substrate (2) in an array; 
a plurality of dummy antenna elements (350, Fig. 3A) arranged around the plurality of antenna elements in a plan view; 
wherein, the plurality of antenna elements includes an antenna element, the antenna element is configured to construct a patch antennae, the plurality of dummy antenna elements (350) includes a dummy antenna.
Bars or the most closely prior art fails to disclose the dummy antenna coupled to the ground layer (3) by a conductive through portion, the conductive through portion passing through the substrate in a thickness direction and having conductivity, and a position of the conductive through portion with respect to the dummy antenna element in a plan view is a first position on a straight line that evenly divides an angle between a first straight line and a second straight line, or a second position in the neighborhood of the first position, the first straight passing through a first feed point and a center of dummy antenna element, the second straight passing through a second feed point and the center of dummy antenna element, the first feed point and the second feed point being feed points when the dummy antenna element generates circularly polarized waves, as described in claims 1 and 9, nor would it have been obvious to combine. Claims 2-8 and 10-11 are allowed since they are dependent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845